                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              NORTHERN DIVISION
                               No. 2:18-cv-00003-BO


 ATLANTIC COAST PIPELINE, LLC,

                              Plaintiff,

        v.
                                                              ORDER OF DISMISSAL
 0.25 ACRE, MORE OR LESS, IN
 NORTHAMPTON COUNTY, NORTH
 CAROLINA et al.,

                              Defendants.



       Plaintiff Atlantic Coast Pipeline, LLC ("Atlantic"), has filed a Motion to Dismiss Certain

Defendants from this action pursuant to Federal Rule of Civil Procedure 71.l(i)(2). Upon

consideration of that motion, the Court finds that settlements have been reached between

Atlantic and the Unknown Remaining Heirs of Boatman Bennett Cornelius Stewart.

       Thus, the above-listed defendants are no longer necessary to this litigation. Atlantic's

motion is therefore granted and the Court DIRECTS the Clerk to dismiss, without prejudice, the

Unknown Remaining Heirs of Boatman Bennett Cornelius Stewart.



       It is so ORDERED.


Date: October~ 2019
                                            ~~M&
                                            Chief United States District Judge
